     Case 1:20-cr-00123-DAD-BAM Document 12 Filed 08/04/20 Page 1 of 3


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                  ) Case No. 1:20-CR-00123 DAD-BAM
                                                 )
10           Plaintiff,                          ) APPLICATION AND ORDER APPOINTING
                                                 ) COUNSEL
11    vs.                                        )
                                                 )
12    EVARISTO GOMEZ,                            )
                                                 )
13          Defendant,                           )
                                                 )
14                                               )
15          Defendant, Evaristo Gomez, through the Federal Defender for the Eastern District of
16   California, hereby requests appointment of counsel.
17
            Mr. Gomez submits the attached Financial Affidavit as evidence of his inability to retain
18
     counsel. An Indictment was filed July 30, 2020 charging Mr. Gomez with wire fraud and
19
     conspiracy to commit wire fraud in violation of 18 U.S.C. §§ 1343 and 1349. On July 31, 2020,
20
21   the U.S. Attorney’s office contacted our office and advised of the pending charges and Mr.

22   Gomez’s need for counsel.

23          Mr. Gomez submits the attached Financial Affidavit as evidence of his inability to retain
24
     counsel. Our office has a conflict. Therefore, after reviewing the attached Financial Affidavit, it
25
     is respectfully recommended that counsel be promptly appointed.
26
27          DATED: August 4, 2020                          _/s/ Eric V. Kersten
28                                                         ERIC V. KERSTEN
                                                           Assistant Federal Defender
                                                           Branch Chief, Fresno Office
     Case 1:20-cr-00123-DAD-BAM Document 12 Filed 08/04/20 Page 2 of 3


1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel, the
3    Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.
4
5    IT IS SO ORDERED.
6
        Dated:    August 4, 2020                              /s/ Barbara   A. McAuliffe            _
7                                                      UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
'-I.CJA2..1             Case 1:20-cr-00123-DAD-BAM
                                             FINANCDocument 12 Filed 08/04/20
                                                     IAL AFFIDA       VJT Page 3 of 3
Rev. 5198                                              UEST FOR ATIORNEY EXPERT OR OTHER COURT.SERVICES WITHOUT PAYMl!NT OF FEE
            IN UNITED STATES                                   .DISTI\ICT         Al'l'EAI.S COUl\'I " '           0     OTIIER PANEi. /Speci fy hclowJ
                                                                                                                                                                  LOCATION NUMIJ ER
IN Tl-IE CASE OF
                                                                      ffiR                                                                                         ~
                                      / iVf/4Y'l ·5   /c) (~~~                                                                                                : .,.
                                                                     lL--- - ---- - ------- ------- -'
                                                                      AT


~------ ------- -------
                                                                                                              I   _,gJ   Ucfcrnl1111I- Adult                             DOCKET NUMBERS
                                                                                                                   D     IJcfcmh.1111 - J11vc11 ilc                      M:.igislrntc
                                                                                                                   D     Appcllaril
                                                                                                                                                                         District Court                         II,
                                                                                                                                                                         ( ~')-('/ , CC,JZ > {Jf ·.ffA            I
                                                                                                                                                                         Court of Appeal,




                                                                                                                                                                                                            I
                           Are you now employed? ,,® Yes        D No                               D Am S_:lf-Employe~ --=--    .              _     , r"j~, - ,

                           Name and address of employer:                     \.A!C-~±t GlA-      fy,;frM·;:v l lA.-(J 81J )t.~l'.501 ~( (_,/av; s,( It ,J:l I.-
                           IF YES, how much do you                                                           IF NO, give month and year of last employment
                   EMPLOY-
                   MENT              earn per month? $   1,,_, 000 , 0                           (2          How much did you earn per m onth?$

                                    If married is your Spouse employed?                 D Yes          D No
                                    IF YES, how much does your                                               If a minor under age 21, what is your Parents or
                                            Spouse earn per month?$                                          Guardian's approximate m o nthly inco me? $

                                    Have you received within the pasl 12 months any income from a business, profession or other form of self-employment\ or in the form of
                                    rent payments, interest, dividends, retirement or aru1ui1y payments, or other sources?                    Yes           No D                   0-
                                                                                       RECEIVED                                                           SOURCES
                   OTHER
ASSETS        ('   INCOME           IF YES, GIVE THE AMOUNT
                                        RECEIVED & IDENTIFY                        $ _ __
                                                THE SOURCES
                   CASH             Have you any cash on hand or money in savings or checking accounts?              D     Yes ~No fF YES , state total amount S

                                    Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household furnishings and
                                    clothing)?    DYes      p!l   No
                                                                                        VALUE                                                         DESCRIPTION
                   PROP-
                   ERTY             IF YES, GIVE THE VALUE AND$
                                                    DESCRIBE IT



                                                        MARITAL STATUS                       Totul
                                                                                             No. of
                                                                                                                   ;:"I persons you actually support and your relatronshtp 10 them
                                                        ¼ S INGLE                         Dependents

                            DEPENDENTS {
                                                               MARRIED
                                                               WIDOWED
                                                               SEPARATED OR
                                                                                          L                {
                                                               DIVORCED
OBLIGATIONS&                                            APARTMENT                                      Creditors                                           Tollll Debt                    Monthly Paymt.
DEBTS                       DEBTS&
                            MONTHLY
                            BILLS
                                                        OR HOME:


                                                       ;~:c~
                                                                                             L

                                                                                         =:cc.:=11=::fT=========
                                                                                     rl;~m
                                                              ·;:t'::=:~:';:=r,:r~4==_______                       ___ :s =======
                                                                                                                =======   ______
                                                                                                                                                                                   s
                                                                                                                                                                                   S
                                                                                                                                                                                          •r::i)oe
                                                                                                                                                                                          / ( 7Q , 0
                                                                                                                                                                                                       oo
                                                                                                                                                                                                       C2
                            !UST ALL CREDITORS,   {    ,.:..._______                                       _______
                            INCLUOl)IO DANKS,
                                                                                                                                                      s                            s
                            LOAN COMrANIES.
                            CUA.ROE J\CCOUNTS,
                            F.TC)                      ------- ------- ------- ----                                                                       ------                       ------
I certify under penalty of perjury that the foregoing is true and correct.

                                    SIGNATURE OF DEFENDANT                   ~
                                         (OR PERSON REPRESENTED) .,.




                                                                  SEALED
